DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set 1 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEONG et al (US 2015/0293592 A1) in view of Smith (US 2017/0031495 A1), Woo et al (US 2011/0260843 A1) and WEI Xin-cheng (CN 101251781 A), 
As to claim 1: Cheong discloses an apparatus (Figs. 1-21, “an apparatus 10”; ¶0057), comprising:
a processor of an information handling device (Figs. 1-21, “a processor 230” of “an information handling device 100”; ¶0053) and 
a memory that stores code executable by the processor (Figs. 1-21, “a memory 130” that stores code executable by the processor; ¶0068) to:
detect, via a touch sensor, a finger of a user contacting a position on a flat keyboard, the position comprising a key area including a set of keys displayed on the flat keyboard (Figs. 8A-8C, detect, via a touch sensor, a finger of a user contacting a 
emit, via a haptic device comprising a vibrator and/or an actuator, a first sensory feedback to the user in response to detecting the finger performing a keystroke on a key in the set of keys displayed on the flat keyboard (Figs. 8A-8C, 21, emit, via “a haptic device 170/180” comprising a vibrator, a first sensory feedback to the user in response to detecting the finger performing a keystroke on a key in the set of keys displayed on the flat keyboard; Abstract, ¶0087-0088, 0268-0309, wherein “a user inputs characters by using a QWERTY type virtual keyboard” and “the haptic support module may support to distinguish the currently inputting key from another key by providing different haptic feedback according to a relative direction or distance between each key” represents the finger performing a keystroke on a key in the set of keys displayed on the flat keyboard),
wherein:
the first sensory feedback provides at least a first sensation to the user that simulates a first corresponding conventional keyboard sensation (Figs. 8A-8C, 21, the first sensory feedback provides at least a first sensation to the user that simulates a first corresponding conventional keyboard sensation; ¶0087-0088, 0268-0309, wherein a physical keyboard represents a conventional keyboard, and a haptic feedback represents the first corresponding conventional keyboard sensation), 
the first sensation comprises a physical tactile sensation generated in response to the finger contacting the key on the flat keyboard (Figs. 8A-8C, 21, the first sensation comprises a physical tactile sensation generated in response to the finger contacting 
the physical tactile sensation comprises a vibration generated and emitted by the haptic device to the finger of the user while the finger is contacting the key on the flat keyboard (Figs. 8A-8C, 21, the physical tactile sensation comprises a vibration generated and emitted by the haptic device to the finger of the user while the finger is contacting the key on the flat keyboard; ¶0087-0088, 0268-0309, 0480-0485), and 
the vibration includes a predetermined amplitude and a predetermined pitch that is emitted to the finger for a  predetermined period of time such that the vibration simulates a conventional keystroke on a conventional key of a conventional keyboard and causes the user to perceive that the user is physically utilizing a conventional keyboard while contacting the key on the flat keyboard (Figs. 8A-8C, 21, the vibration includes a predetermined amplitude and a predetermined pitch that is emitted to the finger for a predetermined period of time such that the vibration simulates a conventional keystroke on a conventional key of a conventional keyboard and causes the user to perceive that the user is physically utilizing the conventional keyboard while contacting the key on the flat keyboard; ¶0063, 0087-0088, 0099-0102,0268-0309, 0480-0485).
Cheong does not expressly disclose the finger performing the keystroke on the key at the position on the flat keyboard is detected based on the finger pressing the key with an amount of force that is greater than or equal to a first threshold amount of force to signal that the user is beginning to perform the keystroke on the key and the keystroke ends when the force applied to the key via the finger pressing the key is 
Cheong and Smith do not expressly disclose the haptic device comprises an actuator and a vibrator. However, Woo teaches an apparatus comprises a haptic feedback device includes an actuator and a vibrator for generating vibration and providing contact feedback through a touch (Figs. 1-8, “an apparatus 10” comprises “a haptic feedback device” includes “an actuator 50”; and “a vibrator 40”; Abstract, ¶0006, 0011-0022, 0046), wherein the vibration includes a predetermined amplitude and a predetermined pitch (Fig. 1-8, ¶0045-0056). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheong and Smith to have the haptic device includes an actuator and a vibrator to generate a vibration by the actuator and emitted, via the vibrator, to the finger of the user while the finger is contacting the key on the flat keyboard, and the vibration includes a predetermined amplitude and a predetermined pitch that is emitted to the finger, via the vibrator, for a  predetermined period of time such that the vibration simulates an amplitude and a pitch of the finger performing a conventional keystroke on a conventional key of a conventional keyboard and causes the user to perceive that the 
Cheong, Smith and Woo do not expressly use terminology of keystroke. However, Wei teaches a virtual keyboard is clicked by a finger to simulate a keystroke of a conventional key of a conventional keyboard (Figs. 1-3, Abstract, pg. 7. “In order to make the operation experience on the virtual keyboard more close to the physical keyboard can be of keystroke action on the virtual keyboard providing visual information corresponding to the feedback mode, aural information opening mode, touch information feedback manner. for example, the animation process click the virtual keys " C " finger will be simulated on the virtual keyboard, virtual key once " C " is clicked; the voice prompt option of the open button, clicking of a virtual key on the virtual keyboard, by the mobile phone loudspeaker sound simulation one of key; after clicking finger input a character on the virtual keyboard, the phone will slightly vibrating once, by means of force feedback to remind the user clicking a virtual key, input a corresponding character. for the phone users, through finger clicking the virtual keys to input characters, due to providing keystroke clicking animation prompting sound prompt, click force feedback prompt information feedback method for improvement of keystroke, the keystroke movement experience physical keyboard and virtual keyboard h is almost the same, therefore, it can completely the virtual keyboard of the touch screen mobile phone is regarded as a physical keyboard”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheong, Smith and Woo to use terminology of the keystroke to simulate a conventional keystroke on a conventional key of a conventional keyboard as taught by Wei. The 
As to claim 2: Cheong discloses wherein: the first sensory feedback further provides at least a second sensation to the user that simulates a second corresponding conventional keyboard sensation (Figs. 8A-8C, ¶0133, 0206-0309); and
the second sensation comprises an auditory sensation generated in response to the finger contacting the key on the flat keyboard (Figs. 8A-8C, ¶0133, 0206-0309).
As to claim 3: Claim 3 is a dependent claim of claim 2. The combination of the prior arts Cheong and Wei further disclose claim limitation of the auditory sensation comprises a keystroke sound emitted to the user while the finger is contacting the key on the flat keyboard; and the sound simulates a conventional keying sound of the conventional keyboard (Cheong: Figs. 8A-8C, ¶0103-0149, 0206-0309, 0469-0470; Wei: Figs. 1-3, pg. 7). In addition, the same motivation is used as the rejection of claim 3.
As to claim 4: Claim 4 is a dependent claim of claim 3. The combination of the prior arts Cheong and Wei further disclose claim limitation of the vibration simulates one of tactilely pressing, tactilely releasing, and both tactilely pressing and tactilely releasing the conventional key on the conventional keyboard during the conventional keystroke; and the keystroke sound simulates one of audibly pressing, audibly releasing, and both audibly pressing and audibly releasing the conventional key on the conventional keyboard during the conventional keystroke (Cheong: Figs. 8A-8C, ¶0133, 0206-0309; 
As to claim 5: Cheong discloses wherein: the code is further executable by the processor to emit a second sensory feedback to the user in response to detecting the finger contacting the key on the flat keyboard; and the first sensory feedback and the second sensory feedback comprise different types of sensations emitted to the user (Figs. 8A-8C, ¶0133-0149, 0206-0309).
As to claim 7: Claim 7 is a dependent claim of claim 5. The combination of the prior arts Cheong and Wei further disclose claim limitation of the second sensory feedback comprises an auditory sensation, and the auditory sensation comprises a sound that simulates the conventional keystroke sound on the conventional keyboard during the conventional keystroke (Cheong: Figs. 8A-8C, ¶0133-0149, 0206-0309; Wei: Figs. 1-3, pg. 7). In addition, the same motivation is used as the rejection of claim 7.
As to claim 8: Claim 8 is a dependent claim of claim 7. The combination of the prior arts Cheong and Wei further disclose claim limitation of the vibration simulates one of tactilely pressing, tactilely releasing, and both tactilely pressing and tactilely releasing the conventional key on the conventional keyboard during the conventional keystroke; and the sound simulates one of audibly pressing, audibly releasing, and both audibly pressing and audibly releasing the conventional key on the conventional keyboard during the conventional keystroke (Cheong: Figs. 8A-8C, ¶0133, 0206-0309; Wei: Figs. 1-3, pg. 7). In addition, the same motivation is used as the rejection of claim 8.
As to claim 9: Cheong discloses wherein: the first sensory feedback is emitted at a first time; and the second sensory feedback is emitted at a second time (Figs. 8A-8C, ¶0133, 0206-0309, 0347).
As to claim 10: Cheong discloses wherein one of: the first time and the second time are a same time; the first time occurs prior to the second time; and the first time occurs subsequent to the second time (Figs. 8A-8C, ¶0133, 0206-0309, 0347).
As to claim 11: Cheong discloses wherein: the second sensory feedback is an auditory sensation (Figs. 8A-8C, ¶0133, 0206-0309, 0347).
As to claim 12: Claim 12 is a dependent claim of claim 11. The combination of the prior arts Cheong and Wei further disclose claim limitation of the auditory sensation comprises a sound that simulates the conventional keying sound of the conventional keyboard; the vibration simulates one of tactilely pressing, tactilely releasing, and both tactilely pressing and tactilely releasing the conventional key on the conventional keyboard during the conventional keystroke; in the sound simulates one of audibly pressing, audibly releasing, and both audibly pressing and audibly releasing the conventional key on the conventional keyboard during the conventional keystroke (Cheong: Figs. 8A-8C, ¶0133, 0206-0309; Wei: Figs. 1-3, pg. 7).
As to claim 13: Claim 13 is a method claim of claim 1. The combination of the prior arts Cheong, Smith, Woo, and Wei disclose a method (Cheong: Figs. 1-21, a method, title; Smith: Figs. 1-4, ¶0005), comprising:
detecting, by use of a processor and a touch sensor, a finger of a user contacting a position on a flat keyboard, the position comprising a key area including a set of keys displayed on the flat keyboard (Cheong: Figs. 1-21, detecting, by use of “a 
emitting, by use of a haptic device comprising an actuator and a vibrator, a first sensory feedback to the user in response to detecting the finger performing a keystroke on a key in the set of keys displayed on the flat keyboard (Cheong: Figs. 8A-8C, emitting, by use of “a haptic device 170”, a first sensory feedback to the user in response to detecting the finger contacting a key on the flat keyboard; Abstract, ¶0087-0088, 0206-0309, wherein “a user inputs characters by using a QWERTY type virtual keyboard” and “the haptic support module may support to distinguish the currently inputting key from another key by providing different haptic feedback according to a relative direction or distance between each key” represents the finger performing a keystroke on a key in the set of keys displayed on the flat keyboard; Woo: Figs. 1-8, “an apparatus 10” comprises “a haptic feedback device” includes “an actuator 50”; and “a vibrator 40”; Abstract, ¶0006, 0011-0022, 0046), wherein:
the finger performing the keystroke on the key at the position on the flat keyboard is detected based on the finger pressing the key with an amount of force that is greater than or equal to a first threshold amount of force to signal that the user is beginning to perform the keystroke on the key and the keystroke ends when the force applied to the key via the finger pressing the key is reduced to a second threshold amount of force or goes to zero (Smith: Figs. 1-4, the force sensing device detects a finger performing a keystroke on the key at the position of touch sensing device and determines that the finger performing the keystroke on the key at the position of the touch sensing device 
the first sensory feedback provides a first sensation to the user that simulates a corresponding conventional keyboard sensation (Cheong: Figs 8A-8C, 21, the first sensory feedback provides a first sensation to the user that simulates a corresponding conventional keyboard sensation; ¶0087-0088, 0206-0309, wherein a vibration of the haptic feedback represents a first sensation), 
the first sensation comprises a physical tactile sensation generated in response to the finger contacting the key on the flat keyboard, the physical tactile sensation comprises a vibration generated by the actuator and emitted, via the vibrator, to the finger of the user while the finger is contacting the key on the flat keyboard (Cheong: Figs. 8A-8C, 21, ¶0087-0088, 0206-0309, 0480-0485; Woo: Figs. 1-8, Abstract, ¶0006, 0011-0022, 0046), and 
the vibration includes a predetermined amplitude and a predetermined pitch that is emitted to the finger, via the vibrator, for a predetermined period of time such that the vibration simulates the conventional keystroke on a conventional key of a conventional keyboard and causes the user to perceive that the user is physically utilizing the conventional keyboard while contacting the key on the flat keyboard (Cheong: Figs. 8A-8C, 21, ¶0063, 0087-0088, 0099-0102, 0268-0309, 0480-0485; Woo: Figs. 1-8, 
As to claim 14: Cheong discloses further comprising: emitting a second sensory feedback to the user in further response to detecting the finger contacting the key on the flat keyboard, wherein the first sensory feedback and the second sensory feedback comprise different types of sensations (Figs. 8A-8C, ¶0206-0309).
As to claim 15: Cheong discloses wherein: the first sensory feedback is emitted at a first time and the second sensory feedback is emitted at a second time; and wherein one of: the first time and the second time are a same time, the first time occurs prior to the second time, and the first time occurs subsequent to the second time (Figs. 8A-8C, ¶0206-0309, 0347).
As to claim 16: Claim 16 is a dependent claim of claim 14. The combination of the prior arts Cheong and Wei further disclose claim limitation of the vibration of the first sensory feedback simulates one of tactilely pressing, tactilely releasing, and both tactilely pressing and tactilely releasing the conventional key on the conventional keyboard during the conventional keystroke; and the second sensory feedback comprises a sound that simulates one of audibly pressing, audibly releasing, and both audibly pressing and audibly releasing the conventional key on the conventional keyboard during the conventional keystroke (Cheong: Figs. 8A-8C, ¶0206-0309; Wei: Figs. 1-3, pg. 7).
As to claim 17: Claim 17 is another version claim of claim 1. The combination of the prior arts Cheong, Smith, Woo, and Wei discloses a program product comprising a non-transitory computer-readable storage medium that stores code executable by a 
detecting, by use of a touch sensor, a finger of a user contacting a position on a flat keyboard, the position comprising a key area including a set of keys displayed on the flat keyboard (Cheong: Figs. 8A-8C, detecting, by use of a touch sensor, a finger of a user contacting a position on a flat keyboard, the position comprising a key area including a set of keys displayed on the flat keyboard; ¶0206-0309); and
emitting, by use of a haptic device comprising an actuator and a vibrator, a first sensory feedback to the user in response to detecting the finger contacting a key on the flat keyboard (Cheong: Figs. 8A-8C, ¶0087-0088, 0206-0309; wherein “a user inputs characters by using a QWERTY type virtual keyboard” and “the haptic support module may support to distinguish the currently inputting key from another key by providing different haptic feedback according to a relative direction or distance between each key” represents the finger performing a keystroke on a key in the set of keys displayed on the flat keyboard; Woo: Figs. 1-8, “an apparatus 10” comprises “a haptic feedback device” includes “an actuator 50”; and “a vibrator 40”; Abstract, ¶0006, 0011-0022, 0045-0056), 
wherein:
the finger performing the keystroke on the key at the position on the flat keyboard is detected based on the finger pressing the key with an amount of force that is greater than or equal to a first threshold amount of force to signal that the user is beginning to perform the keystroke on the key and the keystroke ends when the force applied to the 
the first sensory feedback provides first sensation to the user that simulates a corresponding conventional keyboard sensation (Cheong: Figs. 8A-8C, ¶0206-0309), 
the first sensation comprises a physical tactile sensation generated in response to the finger contacting the key on the flat keyboard (Cheong: Figs. 8A-8C, ¶0206-0309),
the physical tactile sensation comprises a vibration generated by the actuator and emitted, via the vibrator, to the finger of the user while the finger is contacting the key on the flat keyboard (Cheong: Figs. 8A-8C, ¶0087-0088, 0206-0309; Woo: Figs. 1-8, Abstract, ¶0006, 0011-0022, 0046), and
the vibration includes a predetermined amplitude and a predetermined pitch that is emitted to the finger, via the vibrator, for a predetermined period of time such that the vibration simulates a conventional keystroke on a conventional key of a conventional keyboard and causes the user to perceive that the user is physically utilizing the 
As to claim 18: Cheong discloses wherein the executable code further comprises code to perform: emitting a second sensory feedback to the user in further response to detecting the finger contacting the key on the flat keyboard, wherein the first sensory feedback and the second sensory feedback comprise different types of sensations (Figs. 8A-8C, ¶0206-0309).
As to claim 19: Cheong discloses wherein: the first sensory feedback is emitted at a first time and the second sensory feedback is emitted at a second time; and wherein one of: the first time and the second time are a same time, the first time occurs prior to the second time, and the first time occurs subsequent to the second time (Figs. 8A-8C, ¶0206-0309, 0347).
As to claim 20: Claim 20 is a dependent claim of claim 18. The combination of the prior arts Cheong and Wei further disclose claim limitation of the vibration of the first sensory feedback simulates one of tactilely pressing, tactilely releasing, and both tactilely pressing and tactilely releasing the conventional key on the conventional keyboard during the conventional keystroke; and the second sensory feedback comprises a sound that simulates one of audibly pressing, audibly releasing, and both audibly pressing and audibly releasing the conventional key on the conventional keyboard during the conventional keystroke (Cheng: Figs. 8A-8C, ¶0206-0309; Wei: Figs. 1-3, pg. 7). In addition, the same motivation is used as the rejection of claim 20.

Response to Arguments
Applicant’s arguments on February 22, 2021 have been considered and but are moot in view of new ground(s) rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693